81276: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32365: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81276


Short Caption:PORTER (DANIEL) VS. STATECourt:Supreme Court


Related Case(s):70663, 70663-COA, 70964


Lower Court Case(s):Clark Co. - Eighth Judicial District - C313082Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/15/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDaniel Sylvester PorterLucas J. Gaffney
							(Gaffney Law)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/06/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/04/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/04/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-21077




06/19/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  3/12/19, 4/2/19, and 3/5/20.  To Court Recorder:  Robin Page.  Filed in district court o 6/9/20.  (SC)20-22914




06/24/2020Docketing StatementFiled Docketing Statement. (SC)20-23535




07/10/2020TranscriptFiled Notice from Court Recorder Robin Page stating that the requested transcripts were delivered.  Dates of transcripts:  3/12/19, 4/2/19, and 3/5/20.  (SC)20-25570




10/02/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: October 16, 2020. (SC)20-36319




10/16/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)20-38199




10/26/2020Order/ProceduralFiled Order. Appellant has filed a motion for a second extension of time to file the opening brief and appendix. The motion is granted. Opening brief and appendix due: November 2, 2020. (SC)20-39175




11/02/2020BriefFiled Appellant's Opening Brief. (SC)20-39929




11/02/2020AppendixFiled Appellant's Appendix to Opening. Vol. 1 (SC)20-39933




11/02/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2 (SC)20-39930




11/02/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3 (SC)20-39934




11/02/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4 (SC)20-39932




11/02/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5 (SC)20-39931




11/24/2020Notice/IncomingFiled Respondent's Notice of Appearance (Jonathan Vanboskerck). (SC)20-42769




11/24/2020BriefFiled Respondent's Answering Brief. (SC)20-42770




12/23/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: January 7, 2021. (SC)20-46351




01/06/2021MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (2nd Request) (SC)21-00342




01/15/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until March 8, 2021, to file and serve the reply brief.  (SC)21-01392




03/08/2021MotionFiled Appellant's Motion to Enlarge Time to File Reply Brief. (SC)21-06747




03/13/2021BriefFiled Appellant's Reply Brief. (SC)21-07342




03/15/2021Order/ProceduralFiled Order Granting Motion.  Appellant's motion for a third extension of time to file the reply brief is granted.  The reply brief was filed on March 13, 2021.  (SC)21-07445




03/15/2021Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


11/10/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG (SC)21-32365





Combined Case View